Case 18-27669-VFP        Doc 31     Filed 01/18/19 Entered 01/18/19 09:57:12             Desc Main
                                    Document     Page 1 of 1




ROB SALTZMAN, ESQUIRE
PLUESE, BECKER & SALTZMAN, LLC
Attorneys at Law
RS1765
20000 Horizon Way, Suite 900
Mount Laurel, New Jersey 08054
(856) 813-1700                                UNITED STATES BANKRUPTCY COURT
Attorneys for the Mortgagee                   FOR THE DISTRICT OF NEW JERSEY
File No. 098019B
                                                      :
In re:                                                        CHAPTER 13
                                                      :
         Anna M. Allaggio                                     CASE NO. 18-27669-vfp
                                                      :
               Debtor                                         NOTICE OF MOTION
                                                      :       TO VACATE STAY

                                                      :       HEARING DATE: February 21, 2019


TO: Stuart D. Gavzy, Esq., Marie-Ann Greenberg, Trustee, Anna M. Allaggio, Debtor and Mary
Alaggio, co-Mortgagor.

        PLEASE TAKE NOTICE that the undersigned, attorneys for the Mortgagee, U.S. Bank
National Association, not in its individual capacity but solely as trustee for the RMAC Trust, Series
2016-CTT, will apply to the above-named Court at the U.S. Bankruptcy Court House, Martin Luther
King, Jr., Federal Building & Courthouse, 50 Walnut Street, 3rd Floor, Newark, New Jersey, in
Courtroom #3B, on February 21, 2019 at 10:00 a.m., or as soon thereafter as counsel may be heard,
for an Order to Vacate the Automatic Stay pursuant to II U.S.C. § 362.

         This Motion is being submitted under Local Bankruptcy Rule 4001-1. An accompanying brief
has not been submitted because Local Rule permits a Secured Creditor to file the instant Motion
supported by a Certification attesting to the operative circumstances and the Movant's entitlement to
the relief requested.

        PLEASE TAKE FURTHER NOTICE that if you contest this Motion, you must appear in
Court on the date noted above and you are further required to file with the Court and serve on the
undersigned a written response, in accordance with Rules of Court, no later than seven (7) days prior
to the hearing date pursuant to Local Bankruptcy Rule 9013-2(a)(2). If a written response is not
served and filed, the Court will treat this Motion as uncontested and may not conduct a hearing.

                         PLUESE, BECKER & SALTZMAN, LLC

                         BY: /s/ Rob Saltzman
                                Rob Saltzman, Esquire

DATED: January 18, 2019
